Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not appear to teach the claimed lint-retaining filter for laundry washing machines, the lint-retaining filter being mountable on the inside of a mechanical agitator and comprising: at least one filtering surface defining filtering walls; and at least one intake opening for the washing liquid, wherein the lint-retaining filter is oriented, when mounted on the inside of the mechanical agitator, with the at least one intake opening oriented to face a rotational direction of a rotating motion of the mechanical agitator; wherein the at least one intake opening lies in a plane that intersects at least two edge areas of the intake opening forming an angle, in relation to a tangential velocity vector of the rotational movement of the agitator starting from said opening.
The prior art teaches lint-retaining filters, having a filtering surface and an intake opening, but does not appear to teach at least one intake opening lying in a plane that intersects at least two edge areas of the intake opening forming an angle, in relation to a tangential velocity vector of the rotational movement of the agitator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711